939 So. 2d 154 (2006)
WILLIE R. LEE, Appellant,
v.
STATE OF FLORIDA, Appellee.
Case No. 1D06-3102.
District Court of Appeal of Florida, First District.
Opinion filed September 27, 2006.
Willie R. Lee, pro se, Appellant.
Charlie Crist, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order, dated August 9, 2006, we dismiss this appeal. The trial court found the appellant's claims in his rule 3.850 motion facially insufficient and dismissed the motion without prejudice to refile a facially sufficient motion. Rowe v. State, 932 So. 2d 1291 (Fla. 2d DCA 2006). Therefore, the trial court's order is a nonappealable, nonfinal order. Williams v. State, 884 So. 2d 374 (Fla. 2d DCA 2004).
DISMISSED.
ALLEN, WEBSTER, and DAVIS, JJ., CONCUR.
NOT FINAL UNTIL TIME EXPIRES TO FILE MOTION FOR REHEARING AND DISPOSITION THEREOF IF FILED.